TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00085-CV


                                   S. G. and S. T., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee


                   FROM THE 146TH DISTRICT COURT OF BELL COUNTY
         NO. 302,469-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING


                                           ORDER
PER CURIAM

               Appellants S. G. and S. T. filed their notices of appeal on February 16, 2021. The

appellate record was complete on March 3, 2021, making appellants’ briefs due on March 23,

2021. On March 22, 2021, counsel for S. G. filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Agata Vana and Bradley K.

Williamson to file appellants’ briefs no later than April 12, 2021. If the briefs are not filed by

that date, counsel may be required to show cause why they should not be held in contempt of

court.

               It is ordered on March 24, 2021.


Before Justices Goodwin, Triana, Kelly